DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/2021 has been entered.
	
Status of Claims
Claim(s) 1-3, 7-10, 12-22, 24-25 is/are pending of which Claim(s) 1 and 17 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant asserts that Boucher does not disclose "a first latch aperture extending through a first half of the first clamp body and a second half of the first clamp body, wherein the first latch aperture is configured to receive a first latch for at least one of loosening and tightening a connection between the first clamp body and the crossbar" and as such claims are allowable (Remarks Page 10).
	Examiner’s Response:
9/9/2021 have been fully considered but they are not persuasive as the argument is found moot as new grounds of rejection is applied below which does not rely on the current interpretation and combination of Boucher with the other prior art of record for rejecting this claim language of “"a first latch aperture extending through a first half of the first clamp body and a second half of the first clamp body, wherein the first latch aperture is configured to receive a first latch for at least one of loosening and tightening a connection between the first clamp body and the crossbar". 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites: “coupling a first latch to the first clamp body by disposing the first latch through a first latch aperture extending through a first half of the first clamp body and a second half of the first clamp body, wherein the first latch aperture is configured to receive a first latch for at least one of loosening and tightening the first ball within the first socket” wherein this limitation is indefinite as there is a recitation of “a first latch” after the previous introduction of “a first latch” wherein it is unclear if this is the same “first latch” or a different first latch. Secondly, if this is a different “first latch” then the claim becomes further indefinite as its unclear as to how there is two different first latches being contained in same the first latch for at least one of loosening and tightening the first ball within the first socket-.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites “the first latch configured to loosen and tighten the connection between the first clamp body and the cross bar” is already equivalently recites in claim 1 from which this claim depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, 17, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A) in view of Bjork (US 20050059866 A1).
Regarding claim 1, Boucher discloses a subassembly of a limb positioning system (See Figure 1 and [0002-0004] wherein this is an armboard positioning system to position the arm), the subassembly comprising: 
a first clamp 130 (See Figures 1 and 9) (see [0034-0035] wherein 130 comprises a hand lever 160 to tighten 130 to the crossbar 64, thus making it a clamp, see https://www.thefreedictionary.com/clamp), comprising a first clamp body 156 (See Figure 9, “insert 156”) comprising an aperture 142 (bore 142, see Figures 1 and 9 and see [0035], wherein this aperture 142 is related to the body 156) and a first socket 140 (See Figures 1 and 9 and [0034] wherein there is a spherical ball in the aperture 140, thus making 140 a socket, wherein this socket is contained in the body 156), 

a crossbar 64 extending through the aperture 142 of the first clamp 130 (See Figures 1 and 9, and see [0035]), a centerline of the crossbar 64 defining a first axis (See Figure 1 wherein the crossbar 64 may define a first axis along its centerline);
a first ball 150 coupled to a first armboard 22 (See Figure 1 and 9) ( [0034]) wherein the first ball 150 is configured to be inserted into the first socket 140 of the first clamp 130 (See Figures 1 and 9) and allow rotation of the first armboard 22 relative to the first clamp 130 (see [0034] wherein the ball 150 is free to rotate, and see Figures 1 and 9 wherein the ball 150 is connected to strut 120 which is connected to the first armboard 22),
a first latch aperture (See Figure 9 and [0035], where there is an aperture that the latch 160 extends through), the first latch aperture is configured to receive a first latch 160 (See Figures 1 and 9 and [0035], wherein the latch 160 has a threaded end which extends through the first latch aperture) configured for at least one of loosening and tightening a connection between the first clamp body 156 and the crossbar 64 (see [0035]).
Boucher does not disclose the first latch aperture extending through a first half of the first clamp body and a second half of the first clamp body.
However firstly Boucher does disclose a first half and a second half of the first clamp body 156 (See Annotated Figure 9 of Boucher below).
Furthermore, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp body 23 (See Figure 1 and 5) wherein the analogous clamp body 23 has first and second halves 22 (See Figure 5 and Page 2 lines 2-5, “pair of clamping elements 22”), analogous ball and socket 26 (See Figure 5), and an analogous latch 24 for controlling the clamp body 23 (See Figure 5 and Page 2 lines 2-9) wherein the latch 24 has a latch aperture which it extends through (See Figure 5), wherein this latch aperture extends through the first and second halves 22 of the clamp body 23 (See 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch aperture containing the first latch 160 of Boucher (See Figure 9) to extend through a first half of the first clamp body 156 and a second half of the first clamp body 156 as taught by Schwarting above in order to provide a more consistent and secure clamping force by having the clamping force formed by the latch extend through the entirety of the clamp body (See Schwarting Page 2lines 2-9 and Figure 5).
Boucher does not disclose the armboard 22 being a cuff (where a cuff is a curved encircling structure).
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp 23 (See Figure 1 and 5), analogous ball and socket 26 (See Figure 5), and further comprises an arm rest 29 (See Figure 1) (analogous to the armboard 22 of Boucher) in the form of a cuff (curved encircling structure) (See Figures 1-5; Page 2 lines 16-60) wherein the cuff form allows the arm to remain securely positioned at a variety of angles allowed by the analogous ball and socket 26 (Page 2 lines 16-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armboard 22 of Boucher to have the structure of the cuff 29 as taught by Schwarting in order to further secure the arm of the user in the variety of potential positions provided by a ball and socket rotation joint (See Page 2 lines 16-60 and Figures 1-5 of Schwarting)
Boucher as combined with Schwarting does not disclose a keyhole feature, the keyhole feature disposed between the aperture 142 and the first socket 140.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first clamp body 156 (“insert 156”) (and thus providing the clamp as whole) of Boucher which comprises the analogous aperture 142 and further analogous legs which engage the cross bar 64 (See Annotated Figure 9 of Boucher) with the fulcrum portion 28 and its keyhole feature as taught by Bjork (See Annotated Figure 1 of Bjork) between the aperture 142 and socket 140 of Boucher (See Annotated Figure 1 of Bjork wherein the fulcrum portion 28 is provided between the two connecting/clamping portions, as well as placed above the first clamping aperture 14) in order to enable these legs of the first clamp body 156 (“insert 156”) of Boucher to flex and thus further frictionally engage with the cross bar 64 thus providing enhanced frictional/force securement (See Bjork [0022]) (See Boucher [0035]).


    PNG
    media_image1.png
    704
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    495
    media_image2.png
    Greyscale

Regarding claim 2, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher further discloses wherein the first clamp 130 is configured to rotate about the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) and the first clamp 130 is configured to translate along the crossbar 64 (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along the crossbar 64).
Regarding claim 12, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher further discloses wherein the first ball 150 is configured to partially protrude from a surface of the first clamp body 156 when the first ball is inserted into the first socket 140 (See Figure 9, wherein the ball 150 is seen to be protruding from the first clamp body 156 top surface).
Regarding claim 17, Boucher discloses a method of manufacturing a subassembly of a limb positioning system (See Figure 1 and [0002-0004] wherein this is an armboard positioning system to position the arm), the method comprising: 
coupling a first clamp 130 (See Figures 1 and 9) (see [0034-0035] wherein 130 comprises a hand lever 160 to tighten 130 to the crossbar 64, thus making it a clamp, see https://www.thefreedictionary.com/clamp) to a crossbar 64 (See Figure 1 and 9) (see [0035] which describes 130 being coupled to 64) by disposing the cross bar 64 through a first aperture 142 of the first clamp 130 (See Figure 9 and [0034]) such that the first clamp 130 is configured to rotate and translate relative to the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along (transversely) the crossbar 64) (for note the “such that” limitation of the method claim simply requires the structure formed by the method of coupling to be capable),
the first clamp 130 (Figure 9) comprising a first clamp body 156 (See Figure 9, “insert 156”) comprising the first aperture 142 (See Figure 9 and [0034]) and a first socket 140 (See Figure 9 and [0034]),
the first clamp body 156 is a single piece of material (See Figure 9, wherein the first clamp body 156 is a single piece of material); 
coupling a first ball 150 of a first armboard 22 (See Figure 1 and 9) ([0034]) to the first socket 140 of the first clamp 130 (See Figure 9 wherein the ball 150 is in the socket 140, and see [0034] wherein it is stated that the ball 150 is placed in 140, thus being coupled) such that the first armboard 22 is configured to rotate with the first ball 150 in any direction about the first socket 140 (see [0034] and Figures 1 and 9, wherein the first ball 150 is connected to the first armboard 22 and first ball 150 is free to rotate);

Boucher does not disclose the first latch aperture extending through a first half of the first clamp body and a second half of the first clamp body.
However firstly Boucher does disclose a first half and a second half of the first clamp body 156 (See Annotated Figure 9 of Boucher below).
Furthermore, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp body 23 (See Figure 1 and 5) wherein the analogous clamp body 23 has first and second halves 22 (See Figure 5 and Page 2 lines 2-5, “pair of clamping elements 22”), analogous ball and socket 26 (See Figure 5), and an analogous latch 24 for controlling the clamp body 23 (See Figure 5 and Page 2 lines 2-9) wherein the latch 24 has a latch aperture which it extends through (See Figure 5), wherein this latch aperture extends through the first and second halves 22 of the clamp body 23 (See Figure 5), wherein this provides a more consistent and secure clamping force on the cross bar 20/ball and socket 26 by having the clamping force formed by the latch 24 extend through the entirety of the clamp body 23 (See Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch aperture containing the 
Boucher does not disclose the armboard 22 being a cuff (where a cuff is a curved encircling structure).
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp 23 (See Figure 1 and 5), analogous ball and socket 26 (See Figure 5), and further comprises an arm rest 29 (See Figure 1) (analogous to the armboard 22 of Boucher) in the form of a cuff (curved encircling structure) (See Figures 1-5; Page 2 lines 16-60) wherein the cuff form allows the arm to remain securely positioned at a variety of angles allowed by the analogous ball and socket 26 (Page 2 lines 16-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armboard 22 of Boucher to have the structure of the cuff 29 as taught by Schwarting in order to further secure the arm of the user in the variety of potential positions provided by a ball and socket rotation joint (See Page 2 lines 16-60 and Figures 1-5 of Schwarting)
Boucher as combined with Schwarting does not disclose a keyhole feature, the keyhole feature disposed between the aperture 142 and the first socket 140, the keyhole feature configured to relieve stresses in the first clamp body.
However, Bjork teaches an analogous clamp 10 (See Figures 1-3 and [0017] wherein this is further analogous as being in a similar medical field of endeavor of attaching objects to an operating table for example) wherein the clamp 10 comprises a first clamping member 12 ([0021-0022] and see Figures 1-3, wherein this member 12 of Bjork is very analogous in shape and function to the first clamp body 156 (“insert 156”) of Boucher as each of the inventions of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first clamp body 156 (“insert 156”) (and thus providing the clamp as whole) of Boucher which comprises the analogous aperture 142 and further analogous legs which engage the cross bar 64 (See Annotated Figure 9 of Boucher) with the fulcrum portion 28 and its keyhole feature as taught by Bjork (See Annotated Figure 1 of Bjork) between the aperture 142 and socket 140 of Boucher (See Annotated Figure 1 of Bjork wherein the fulcrum portion 28 is provided between the two connecting/clamping portions, as well as placed above the first clamping aperture 14) in order to enable these legs of the first clamp body 156 (“insert 156”) of Boucher to flex and thus further frictionally engage with the cross bar 64 thus providing enhanced frictional/force securement (See Bjork [0022]) (See Boucher [0035]), further wherein this keyhole aperture of the fulcrum portion 28 is configured to relieve stresses in the clamp as since it allows for flexing (Bjork 
Regarding claim 21, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher as combined with Bjork further discloses wherein the keyhole feature (of fulcrum portion 28) (See Annotated Figure 1 of Bjork above) comprises a channel (See Annotated Figure 1 of Bjork above) terminating in a circular channel (See Annotated Figure 1 of Bjork above), wherein the keyhole feature is configured to relieve stresses throughout first clamp (See Bjork [0022], wherein the fulcrum portion 28 and its keyhole feature allows for flexing, as such it then is reducing the buildup of stress that would have been transmitted to the rest of the clamp by instead being focused into this fulcrum flex), wherein the first half of the first clamp body 156 is separated from the second half of the first clamp body 156 by a gap (See Annotated Figure 9 of Boucher above, wherein the each of the legs of each of the halves of the first clamp body 156 form a gap therebetween thus providing a gap that has a separation between the first and second halves of the first clamp body 156).
Regarding claim 22, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 21 above.
Boucher in view of Bjork discloses wherein the channel (See Annotated Figure 1 of Bjork above) extends from a first face of the first clamp 130 (See Annotated Figure 1 of Bjork above, wherein as combined with Boucher is a first face of the insert 156 of the first clamp 130) inward towards a second face of the first clamp (See Annotated Figure 1 of Bjork above wherein it extends inward from the first face toward the opposite second side face, wherein as combined with Boucher this is a second face of the insert 156 of the first clamp 130) along the first axis (See Annotated Figure 1 of Bjork wherein the channel extends over and thus along the cross bar 11 and thus its centerline as well, thus extending along the first axis for the instance when 
Regarding claim 24, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose further comprising a second clamp comprising a second clamp body comprising a second aperture and a second socket, the second clamp configured to be coupled to the crossbar via the aperture, wherein the second clamp is configured to rotate about the crossbar and the second clamp is configured to translate along the crossbar; and a second cuff coupled to a second ball, wherein the second ball is configured to be inserted into the second socket of the second clamp body and allow rotation of the second cuff relative to the second clamp.
However, Schwarting further teaches a second cuff 35 (limb rest member 35, see Page 2 lines 106-113 and Figure 2) provided with a second clamping structure 36/37 (lug 36 and clamping screw 37) for attaching to the analogous cross bar 20 (See Page 2 lines 106-113) in order to provide a limb rest for the user’s outer extremity for when the first cuff 29 is positioned to support a user’s arm closer to the body (as shown in Figure 2) (See Page 2 lines 106-126).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second (duplicate) clamp of identical make and structure as first clamp 130 in order to provide a second cuff 35 of Schwarting to support the outer extremity of the patient during a surgery (see Schwarting Page 2 lines 106-126, wherein the second cuff 35 has a clamp structure in the form of the lug 36 and clamping screw 37) because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second clamp 130-2 of identical make of first clamp 130 with a second cuff 35 as taught by Schwarting in order to provide 
As modified, Boucher in view of Schwarting discloses wherein the second clamp 35 is configured to rotate about the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) and the second clamp 130-2 is configured to translate along the crossbar (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along the crossbar 64).
As modified, Boucher in view of Schwarting discloses a second cuff 35 coupled to a second ball 150-2 (see duplication of parts modification above wherein the second cuff 35 as taught by Schwarting is combined with the duplicate clamp structure of Boucher, see Figures 1 and 9 wherein the cuff 22 and ball 150 are connected via 120), wherein the second ball 150-2 is configured to be inserted into the second socket 140-2 of the second clamp 130-2 (see [0034] and Figure 9) and allow rotation of the second cuff 29-2 relative to the second clamp 130-2 (see [0034]).
Boucher in view of Schwarting in view of Bjork does not disclose an extension member comprising an extension member aperture, the cross bar configured to be inserted through the extension member aperture, wherein the first clamp is configured to be coupled to the cross bar opposite the extension member from the second clamp.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cross bar 64 of Boucher as modified already by Schwarting further with the structure of the cross bar 20 and extension member 7/8 as taught by Schwarting in order to enable a vertical adjustment/extension of the cross bar 20 thereby improving the adjustability of the cross bar 20 of Boucher (See Schwarting Figure 1 and Page 1 lines 62-86).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A) in view of Bjork (US 20050059866 A1) in view of Sampognaro (US 20150351707 A1).
Regarding claim 3, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose further comprising a second clamp comprising a second clamp body comprising a second aperture and a second socket, the second clamp configured to be coupled to the crossbar via the aperture, wherein the second clamp is configured to rotate about the crossbar and the second clamp is configured to translate along the crossbar; and a second cuff coupled to a second ball, wherein the second ball is configured to be inserted into the second socket of the second clamp body and allow rotation of the second cuff relative to the second clamp.
However, Schwarting further teaches a second cuff 35 (limb rest member 35, see Page 2 lines 106-113 and Figure 2) provided with a second clamping structure 36/37 (lug 36 and clamping screw 37) for attaching to the analogous cross bar 20 (See Page 2 lines 106-113) in order to provide a limb rest for the user’s outer extremity for when the first cuff 29 is positioned to support a user’s arm closer to the body (as shown in Figure 2) (See Page 2 lines 106-126).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second (duplicate) clamp of identical make and structure as first clamp 130 in order to provide a second cuff 35 of Schwarting to support the outer extremity of the patient during a surgery (see Schwarting Page 2 lines 106-126, wherein the second cuff 35 has a clamp structure in the form of the lug 36 and clamping screw 37) because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second clamp 130-2 of identical make of first clamp 130 with a second cuff 35 as taught by Schwarting in order to provide support to the outer extremities by being able to provide two separate support surfaces (see Schwarting Page 2 lines 106-126) (wherein as combined, the first or second clamp may provide 
As modified, Boucher in view of Schwarting discloses wherein the second clamp 35 is configured to rotate about the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) and the second clamp 130-2 is configured to translate along the crossbar (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along the crossbar 64).
As modified, Boucher in view of Schwarting discloses a second cuff 35 coupled to a second ball 150-2 (see duplication of parts modification above wherein the second cuff 35 as taught by Schwarting is combined with the duplicate clamp structure of Boucher, see Figures 1 and 9 wherein the cuff 22 and ball 150 are connected via 120), wherein the second ball 150-2 is configured to be inserted into the second socket 140-2 of the second clamp 130-2 (see [0034] and Figure 9) and allow rotation of the second cuff 29-2 relative to the second clamp 130-2 (see [0034]).
Boucher in view of Schwarting does not disclose the first cuff is a first length, the second cuff is a second length, and the first length is greater than the second length.
However, Sampognaro teaches analogous first cuff 26 having a first length (See Figure 2A and [0055]) and an analogous second cuff 28 having a second length (See Figure 2A and [0055]) for supporting two parts of an arm (thus analogous in function to Boucher in view of Schwarting) wherein as seen in Figure 2A (and further seen in Figures 3A and 11A) the first cuff 26 length is greater than the second cuff 28 length wherein the larger length of the first cuff 26 
Also furthermore the instant specification does not provide any criticality towards having the one cuff with a larger length than the other as the only showing of this feature is in the figures with no explicit discussion in the specification regarding this feature. Thus this claimed feature appears to be design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first cuff 29 of Boucher in view of Schwarting with a greater first length than the length of the second cuff 35 of Boucher in view of Schwarting as taught by Sampognaro in order to save material costs while still providing support for two different portions of a user’s arm (See Sampognaro [0055]) and as discussed above this feature has no criticality in the instant invention and thus it would be further in view of Sampognaro would have been design choice to have provided the first cuff 29 with a greater length than the second cuff 35.
Claims 7-9 and 10 and 14-16 and 18-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A) in view of Bjork (US 20050059866 A1) in view of Di Lauro (US 20190201258 A1).
Regarding claim 7, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose wherein the crossbar 64 is configured to be inserted through an extension member aperture in an extension member and translate relative to the extension member.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 1) (see [0105]) with an analogous cuff (arm receiving part) 17 attached to an analogous clamp 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crossbar 64 of Boucher with the crossbar 13 of Di Lauro with the accompanying rollable base 1 of Di Lauro as discussed above in order to provide the arm cuff 29 of Boucher with increased adjustability and degrees of movement relative to the patient (See Figure 1 and [0105-0107] of Di Lauro).
Regarding claim 8, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 7 above.
Di Lauro further teaches wherein the extension member 11 comprises a latch 12 (Figure 1 and [0105] “control arm handle 12”) configured to loosen or tighten a connection between the crossbar 13 and the extension member 11 (12 is a “C-Clamp style clamping design” [0105] then see [0015] wherein such a “C-Clamp” provides for loosening and tightening, also see https://www.thisoldhouse.com/21017493/10-uses-for-c-clamps wherein C-Clamps are a known object that involves the usage of tightening and loosening a coupling).
Regarding claim 9, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 7 above.
Di Lauro further teaches a neck 4 (Figure 1, [0105] base extension pole 4), wherein the extension member 11 is configured to be inserted into the neck 4 and translate and rotate relative the neck 4 (see Figure 1 wherein member 11 is connected and thus includes extension pole 8 [0105]) (See [0105] where the pole 8 is inserted into the neck and pole 8 is able to translate up and down relative to neck 4, and member 11 is able to rotate on the pole 8 and thus rotates relative to the neck 4).
Regarding claim 10, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher further discloses wherein the first clamp 130 comprises the first latch 160 (See Figures 1 and 9) configured to loosen and tighten a connection between the first clamp body 156 and the crossbar 64 (see [0035] and Figure 9) (limitation already equivalently recited in claim 1 above, see corresponding 112d above).
Boucher in view of Schwarting in view of Bjork does not disclose wherein the first clamp further comprises a second latch aperture extending through the first half of the first clamp body and the second half of the first clamp body, and a second latch configured to loosen and tighten a connection between the first ball and the first socket of the first clamp body, wherein the second latch aperture is configured to receive the second latch.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 4) (see [0111]) with an analogous cuff (arm receiving part) 17 attached to an analogous ball and socket joint lock 75 for spherical rotation (Figure 4 and [0111]) with a latch 76 for loosening and tightening (see [0111] wherein it is a “threaded joint locking handle” which implicitly involves loosening and tightening the ball position in the socket via unthreading and threading the handle, wherein this thus also includes an implicit threaded aperture/hole for the latch 76 to be received within) which is then further attached to a clamp 71 for attaching to an analogous 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp 130 of Boucher to have a second latch 76 (with a corresponding second latch aperture) as taught by Di Lauro (See Figure 4 and [0111-0112]) for controlling the locking and unlocking of ball 150 in socket 140 to thereby enable independent adjustment of the spherical joint in the clamp 130 and the connection of the clamp 130 to the cross bar 64 (as this would be an improvement because in Boucher the ball joint and connection to the cross bar 64 are both tied to the same latch 160, see Figure 9).
Boucher in view of Schwarting in view of Bjork in view of Di Lauro does not disclose the second latch aperture extending through the first half of the first clamp body and the second half of the first clamp body.
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp body 23 (See Figure 1 and 5) wherein the analogous clamp body 23 has first and second halves 22 (See Figure 5 and Page 2 lines 2-5, “pair of clamping elements 22”), analogous ball and socket 26 (See Figure 5), and an analogous latch 24 for controlling the clamp body 23 (See Figure 5 and Page 2 lines 2-9) wherein the latch 24 has a latch aperture which it extends through (See Figure 5), wherein this latch aperture extends through the first and second halves 22 of the clamp body 23 (See Figure 5), wherein this provides a more consistent and secure clamping force on the cross bar 20/ball and socket 26 by having the clamping force formed by the latch 24 extend through the entirety of the clamp body 23 (See Figure 5).

Regarding claim 14, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose wherein the subassembly is configured to be coupled to a stand comprising a first portion and a second portion slidably coupled to the first portion.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 1) (see [0105]) with an analogous cuff (arm receiving part) 17 attached to an analogous clamp 23 (Figure 1 and [0107]) which is attached to an analogous crossbar 13 (see Figure 1 and [0107]) wherein the crossbar 13 is inserted through an aperture formed extension member 11 (See Figure 1 and [0105] wherein parts 11 and 10 form C-shaped clamps which create a center aperture, wherein this is an “extension member” as the “receiving end 11” of Di Lauro is the holding piece of the “control arm clamp assembly 9” which enables linear and rotational movement of the analogous cross bar 13, wherein this “linear movement” is a form of left and right, as seen in Figure 1, movement that the control arm 13 can undergo via the presence of this “receiving end” 11, such that it extends/has extension movement towards and away the center of the assembly 1) and the crossbar 13 is able to translate and rotate relative the extension member 11 (“linear and rotational movement”)) wherein such a crossbar 13 and extension 11 is attached to a rollable base assembly 1 which comprises a first portion 8 and a second portion 4 slidably coupled to the first portion 8 (see Figure 1 and [0105], wherein 4 and 8 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crossbar 64 of Boucher with the crossbar 13 of Di Lauro with the accompanying rollable base 1 of Di Lauro as discussed above in order to provide the arm cuff 29 of Boucher with increased adjustability and degrees of movement relative to the patient (See Figure 1 and [0105-0107] of Di Lauro).
Regarding claim 15, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 14 above.
Di Lauro further teaches wherein the first portion 8 comprises an outer wall thickness less than an inner wall thickness of the second portion 4 (see Figure 1 and [0105] wherein the diameter of portion (pole) 4 is smaller than the diameter of pole 8; also for note the instant disclosure interprets this limitation in [0024] and Figure 1 to mean that “outer wall” and “inner wall” thickness is just the overall diameter of each portion).
Regarding claim 16, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 14 above.
Di Lauro further teaches wherein the stand (portions 4 and 8) is configured to be mounted to a base 3 comprising a plurality of wheels 2 configured to translate the subassembly over a ground surface (See Figure 1 and [0105]).
Regarding claim 18, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 17 above.
Boucher in view of Schwarting in view of Bjork does not disclose inserting the crossbar 64 through an aperture in an extension member such that the crossbar is configured to rotate and translate relative to the extension member.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crossbar 64 of Boucher with the crossbar 13 of Di Lauro with the accompanying rollable base 1 of Di Lauro as discussed above in order to provide the arm cuff 29 of Boucher with increased adjustability and degrees of movement relative to the patient (See Figure 1 and [0105-0107] of Di Lauro) such that as combined Boucher then discloses inserting the crossbar 13 through an aperture in an extension member 11 such that the crossbar 13 is configured to rotate and translate relative to the extension member (See Di Lauro Figure 1 and [0105-0107]).
Regarding claim 19, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 18 above.

Regarding claim 25, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose wherein the first clamp body further comprises a second latch aperture extending through the first half of the first clamp body and the second half of the first clamp body, and wherein the second latch aperture is configured to receive a second latch for at least one of loosening and tightening a connection between the first ball and the first socket of the first clamp body.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 4) (see [0111]) with an analogous cuff (arm receiving part) 17 attached to an analogous ball and socket joint lock 75 for spherical rotation (Figure 4 and [0111]) with a latch 76 for loosening and tightening (see [0111] wherein it is a “threaded joint locking handle” which implicitly involves loosening and tightening the ball position in the socket via unthreading and threading the handle, wherein this thus also includes an implicit threaded aperture/hole for the latch 76 to be received within) which is then further attached to a clamp 71 for attaching to an analogous crossbar 70 (See Figure 4) with a latch 72 (see Figure 4 and [0111]), thus the clamping device of Di Lauro has a first latch 72 for locking to the crossbar 70 and a second latch 76 for controlling the ball and socket joint 75 tightening and loosening which enables separate adjustability of the arm resting surface 17 and the location of the arm apparatus on the cross bar 70.

Boucher in view of Schwarting in view of Bjork in view of Di Lauro does not disclose the second latch aperture extending through the first half of the first clamp body and the second half of the first clamp body.
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp body 23 (See Figure 1 and 5) wherein the analogous clamp body 23 has first and second halves 22 (See Figure 5 and Page 2 lines 2-5, “pair of clamping elements 22”), analogous ball and socket 26 (See Figure 5), and an analogous latch 24 for controlling the clamp body 23 (See Figure 5 and Page 2 lines 2-9) wherein the latch 24 has a latch aperture which it extends through (See Figure 5), wherein this latch aperture extends through the first and second halves 22 of the clamp body 23 (See Figure 5), wherein this provides a more consistent and secure clamping force on the cross bar 20/ball and socket 26 by having the clamping force formed by the latch 24 extend through the entirety of the clamp body 23 (See Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch aperture containing the second latch 76 of Boucher as modified by Di Lauro to extend through a first half of the first clamp body 156 and a second half of the first clamp body 156 as taught by Schwarting above in order to provide a more consistent and secure clamping force by having the clamping force .
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A) in view of Bjork (US 20050059866 A1) in view of Di Lauro (US 20190201258 A1) in view of Rochford (US 20110152046 A1).
Regarding claim 13, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 9 above.
Di Lauro further teaches that the neck 4 is fixedly attached to the rollable base assembly 1 which is comprised of a plate 3 (See Figure 1 and [0105]).
Boucher as modified by Di Lauro does not explicitly disclose wherein the neck 4 comprises a flange configured to be coupled to the plate 3 via a plurality of fasteners.
However, Rochford teaches an analogous neck 58 (See Figure 4) and an analogous plate (analogous base) 52 (See Figure 4) which are fixedly secured to each other (see Figure 4 and [0028]) and wherein the neck 58 is secured base 52 via the neck 58 comprising a flange 60 (Figure 4, [0028]) that is coupled to the plate 52 via bolts (which are fasteners) (see [0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixedly attached neck 4 to the plate 3 of Boucher as combined with Di Lauro via attaching a flange 60 (as taught by Rochford) to the neck 4 and fastening the flange 60 to the plate 3 (of Di Lauro) as combined via fasteners (bolts) (see [0028] of Rochford) as Rochford and the teachings of Di Lauro are structurally equivalent and analogous such that performing this method of attachment would be an obvious and predictable way of fixedly attaching neck 4 to plate 3 especially as this method of attachment lacks criticality.
Regarding claim 20, Boucher in view of Schwarting in view of Bjork in view of Di Lauro discloses the invention of claim 19 above.

Boucher as modified Di Lauro does not explicitly disclose coupling a flange of the neck 4 to a plate 3 via a plurality of fasteners.
However, Rochford teaches an analogous neck 58 (See Figure 4) and an analogous plate (analogous base) 52 (See Figure 4) which are fixedly secured to each other (see Figure 4 and [0028]) and wherein the neck 58 is secured base 52 via the neck 58 comprising a flange 60 (Figure 4, [0028]) that is coupled to the plate 52 via bolts (which are fasteners) (see [0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixedly attached neck 4 to the plate 3 of Boucher as combined with Di Lauro via attaching a flange 60 (as taught by Rochford) to the neck 4 and fastening the flange 60 to the plate 3 (of Di Lauro) as combined via fasteners (bolts) (see [0028] of Rochford) as Rochford and the teachings of Di Lauro are structurally equivalent and analogous such that performing this method of attachment would be an obvious and predictable way of fixedly attaching neck 4 to plate 3 especially as this method of attachment lacks criticality.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A) in view of Bjork (US 20050059866 A1).
Regarding claim 24, Boucher in view of Schwarting in view of Bjork discloses the invention of claim 1 above.
Boucher in view of Schwarting in view of Bjork does not disclose further comprising a second clamp comprising a second clamp body comprising a second aperture and a second socket, the second clamp configured to be coupled to the crossbar via the aperture, wherein the second clamp is configured to rotate about the crossbar and the second clamp is configured to translate along the crossbar; and a second cuff coupled to a second ball, wherein the second 
However, Schwarting further teaches a second cuff 35 (limb rest member 35, see Page 2 lines 106-113 and Figure 2) provided with a second clamping structure 36/37 (lug 36 and clamping screw 37) for attaching to the analogous cross bar 20 (See Page 2 lines 106-113) in order to provide a limb rest for the user’s outer extremity for when the first cuff 29 is positioned to support a user’s arm closer to the body (as shown in Figure 2) (See Page 2 lines 106-126).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second (duplicate) clamp of identical make and structure as first clamp 130 in order to provide a second cuff 35 of Schwarting to support the outer extremity of the patient during a surgery (see Schwarting Page 2 lines 106-126, wherein the second cuff 35 has a clamp structure in the form of the lug 36 and clamping screw 37) because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second clamp 130-2 of identical make of first clamp 130 with a second cuff 35 as taught by Schwarting in order to provide support to the outer extremities by being able to provide two separate support surfaces (see Schwarting Page 2 lines 106-126) (wherein as combined, the first or second clamp may provide support to the extremity and the other to the arm) and wherein then the clamp 130-2 comprises a second clamp body 156-2 comprising an aperture 142-2 and a second socket 140-2 (bore 142, see Figures 1 and 9 and see [0035]) and a first socket 140 (See Figures 1 and 9 and [0034] wherein there is a spherical ball in the aperture 140, thus making 140 a socket) and be configured to be coupled to the crossbar 64 via the aperture 142-2 (See Figures 1 and 9, and see [0035]) (the “-2” denotation is referring to the now duplicated parts).

As modified, Boucher in view of Schwarting discloses a second cuff 35 coupled to a second ball 150-2 (see duplication of parts modification above wherein the second cuff 35 as taught by Schwarting is combined with the duplicate clamp structure of Boucher, see Figures 1 and 9 wherein the cuff 22 and ball 150 are connected via 120), wherein the second ball 150-2 is configured to be inserted into the second socket 140-2 of the second clamp 130-2 (see [0034] and Figure 9) and allow rotation of the second cuff 29-2 relative to the second clamp 130-2 (see [0034]).
Boucher in view of Schwarting in view of Bjork does not disclose an extension member comprising an extension member aperture, the cross bar configured to be inserted through the extension member aperture, wherein the first clamp is configured to be coupled to the cross bar opposite the extension member from the second clamp.
However, Schwarting further teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp body 23 (See Figure 1 and 5) wherein the analogous clamp body 23 has first and second halves 22 (See Figure 5 and Page 2 lines 2-5, “pair of clamping elements 22”), analogous ball and socket 26 (See Figure 5), and an extension member 7/8 (“bracket structure”, see Page 1 lines 62-86, having the block element 7 and parallel arms 8, wherein this easily allows the vertical adjustment of the cross bar 20 via its vertical shank 16 thus providing extending adjustment and being an extension member, and easily allows the connection of the cross bar 20 to any side of a table structure) comprising an extension aperture 15 (See Figure 1 and Page 1 lines 77-86, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cross bar 64 of Boucher as modified already by Schwarting further with the structure of the cross bar 20 and extension member 7/8 as taught by Schwarting in order to enable a vertical adjustment/extension of the cross bar 20 thereby improving the adjustability of the cross bar 20 of Boucher (See Schwarting Figure 1 and Page 1 lines 62-86).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/14/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2022